Although I concur in the overruling of the first, second and fourth assignments of error, I cannot concur in all of the discussion in the majority opinion.
First, if corroboration were necessary, three of the convictions could not be affirmed since there is no corroboration whatsoever as to them. There is corroboration only as to the May 1982 incident, which occurred while a friend of the "victim" watched. R.C. 2907.04, however, does not require corroboration of the consenting "victim's" testimony.
There is a proper basis for not requiring corroboration for the more serious offense defined by R.C. 2907.04 while requiring it for the legislatively decreed less serious offense under R.C.2907.06. The Committee Comment to R.C. 2907.06 states corroboration is required because the offense is "particularly susceptible to abuse in prosecution." Sexual imposition as defined by R.C. 2907.06 consists of sexual contact under four different possible circumstances, three of which are essentially nonconsensual. The fourth may be consensual and is predicated upon age differential and may be committed only by an adult.
On the other hand, corruption of a minor, as defined by R.C.2907.04, can be committed only by an adult's engaging in sexual conduct with a person over twelve but not over fifteen with the consent of such person since the crime would be rape if force were involved. There also is a provision for reduced punishment if the offender is eighteen and the "victim" fourteen. Although a "sex crime," there is a basic difference in the gravamen of a crime under R.C. 2907.04 and one under R.C. 2907.06. As its title indicates, the gravamen of R.C. 2907.04 is corruption of a minor through sexual conduct. Sexual imposition, as its title suggests, is predicated on one person imposing himself upon another sexually. The act itself constitutes the offense in R.C. 2907.04; whereas, the purpose involved in committing the act is of the essence in R.C. 2907.06, since R.C. 2907.01(B) provides that sexual contact must be "for the purpose of sexually arousing or gratifying either person." There is, therefore, sufficient basis for requiring corroboration with respect to the latter but not the former.
As to the second and fourth assignments of error, I concur in the majority opinion. However, further comment is *Page 31 
necessary with respect to the third assignment of error. Although predicated upon ineffective assistance of counsel, there are two aspects: (1) failure of defense counsel to elicit a firm denial of committing the criminal acts; and (2) the admission of patently inadmissible hearsay rebuttal evidence that defendant admitted committing the criminal acts without objection from defense counsel, although she did object to hearsay testimony that the person to whom defendant made the alleged admission (his girlfriend) did believe his admission. The prosecutor contended that this evidence was admissible because the response to an improper question posed by the prosecutor to defendant's girlfriend as to whether she had told her mother that defendant admitted having sex with the "victim," and the rebuttal witness was their mother.
An admission by defendant would have been admissible. Here, hearsay evidence of an alleged admission to a third person was admitted without objection by defense counsel. This compounded the failure to establish a firm denial of the charge to the extent that prejudice is apparent, especially coupled with the failure to object to the improper question posed to defendant's girlfriend and the trial court's overruling of defense counsel's objection to the further patently improper hearsay evidence that defendant's girlfriend believed his admission of the criminal act. The prosecutor argued the "admission" in closing argument.
Under these circumstances, no reasonable jury could have failed to convict defendant of at least the one corroborated incident of sexual conduct. In his testimony at trial, defendant admitted opportunity to have committed the criminal act but failed affirmatively to deny doing so. If defendant did not intend to deny committing the criminal acts, there was no reason for his testifying, but he should have either not testified or entered an appropriate plea.
The state's contention that the hearsay evidence of an alleged admission by defendant was admissible under Evid. R. 613 is without merit. First, it is not proper impeachment. See Evid. R. 801(D)(1). Whether defendant's girlfriend had told her mother that defendant had admitted the conduct is not proper evidence for any purpose. This was the gist of the prosecutor's question to the girlfriend and of the rebuttal evidence. The rebuttal evidence was admitted and used, however, not as impeachment (which also was improper) but as direct evidence of an admission by defendant. Under these circumstances, I concur in the sustaining of the third assignment of error.